Citation Nr: 1448384	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-32 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for arthritis of the bilateral knees. 

2. Entitlement to service connection for arthritis of the right hip.

3. Entitlement to service connection for arthritis of the lumbar spine. 

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a stomach disorder.

7. Entitlement to service connection for a pulmonary disorder, due to claimed in-service asbestos exposure.

8. Entitlement to service connection for sleep apnea, due to claimed in-service asbestos exposure. 

9. Entitlement to service connection for joint and muscle pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2013, the Veteran testified before the undersigned Acting Veterans Law Judge via videoconferencing (Videoconference hearing). 

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not experience chronic knee arthritis symptomatology during service.

2. The Veteran did not experience continuous knee arthritis symptomatology since discharge from service.

3. The Veteran did not experience knee arthritis disorder symptomatology manifested to a compensable level within one year of discharge from service.

4. The Veteran's current knee arthritis disorder, diagnosed as degenerative changes of the knees, is not related to service or any incident of service.

5. The Veteran did not experience right hip arthritis symptomatology during service.

6. The Veteran did not experience continuous right hip arthritis symptomatology since discharge from service.

7. The Veteran did not experience right hip arthritis symptomatology manifested to a compensable level within one year of discharge from service.

8. The Veteran's current right hip arthritis disorder, diagnosed as osteoarthritis of the right hip, is not related to service or any incident of service.

9. The Veteran experienced instances of acute and transitory low back pain during service.  

10. The Veteran did not experience chronic lumbar spine arthritis symptomatology during service. 

11. The Veteran did not experience continuous lumbar spine arthritis symptomatology since discharge from service.

12. The Veteran did not experience lumbar spine arthritis disorder symptomatology manifested to a compensable level within one year of discharge from service.

13. The Veteran's current lumbar spine arthritis disorder, diagnosed as degenerative disc disease and spondylosis of the lumbar spine, is not related to service or any incident of service.

14. The Veteran does not have a currently diagnosed stomach disorder.

15. The Veteran's diagnosed pulmonary disorder, specifically chronic obstructive pulmonary disease (COPD), is not related to service or any incident of service, to include claimed in-service asbestos exposure.

16. The Veteran's diagnosed sleep apnea disorder is not related to service or any incident of service, to include claimed in-service asbestos exposure.

17. The evidence does not show that the Veteran has a specific joint and muscle disorder, other than service-connected tendon disorder of the left shoulder, for which service connection may be granted.  


CONCLUSIONS OF LAW

1. The criteria for service connection for arthritis of the bilateral knees have not been met. 38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002 & Supp. 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for arthritis of the right hip have not been met. 38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3. The criteria for service connection for arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4. The criteria for entitlement to service connection for a stomach disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5. The criteria for entitlement to service connection for a pulmonary disorder, due to claimed asbestos exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6. The criteria for entitlement to service connection for sleep apnea, due to claimed asbestos exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7. The criteria for entitlement to service connection for joint and muscle pain have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). After the claims were received, the RO advised the claimant by letters of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. 
§ 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. The service treatment records, procurable private treatment records, and VA treatment records have been obtained and associated with the claims file. Of note, the Veteran has reported being treated by three doctors, all either no longer practicing or deceased, soon after his 1969 discharge from service. The Veteran has indicated that he attempted to procure records from the medical facilities at which these doctors had practiced, only to find that the records had been destroyed.  As the Veteran has indicated that it would be impossible to procure these records, the Board finds that a further remand to attempt to procure the records would be futile. See 38 U.S.C.A. § 5103A(b)(3); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Finally, the Veteran testified at a Videoconference hearing. The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as arthritis, by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Arthritis

The Veteran essentially claims that he experienced developed unspecified arthritis disorders due to in-service exposure to "extreme temperatures" over the course of three years of service in Germany. The Veteran has been diagnosed recently with several arthritic disorders. Therefore, the Board will adjudicate the issue of service connection for each of the diagnosed arthritic disorders separately. 

Arthritis of the Bilateral Knees

Reviewing the service treatment records, in a March 1965 service enlistment medical examination report, the service examiner reported that the Veteran's lower extremities were normal. In a contemporaneous report of his medical history, the Veteran indicated that he had not experienced arthritis or rheumatism, "trick" or locked knee, or any other symptomatology that might be related to arthritis.

Subsequent service treatment records contain no report of treatment or diagnosis for any symptomatology commonly related to a knee disorder. In a January 1969 service discharge medical examination report, the service examiner reported that the Veteran's lower extremities were normal. In a contemporaneous report of his medical history, the Veteran indicated that he had not experienced arthritis or rheumatism, "trick" or locked knee, or any other symptomatology that might be related to arthritis. In an April 1969 statement of his medical condition, written a week prior to his discharge, the Veteran stated that there had been no change in his medical condition since the January 1969 service discharge medical examination.

Reviewing the post-service evidence, in a November 2008 VA X-ray report, a VA examiner noted mild degenerative findings in both knees. 

In an October 2009 written statement, detailing his contentions regarding the etiology of his claimed arthritis disorder, the Veteran wrote that he was stationed for three years in an area where he was exposed to extreme cold, often reaching 45 degrees below zero, for four to five months each year. The Veteran stated that "most of we soldiers were afraid to go on sick call for you would get extra duty" if you did." The Veteran reported that, upon discharge, "the exams we were given were very poor and to the best of my knowledge no one asked me if I had anything wrong with me." The Veteran stated that the examiners "just put papers in front of me to sign." 

In a November 2009 written statement, the Veteran stated that "being exposed to the extreme temperatures" during service affected his arthritis. The Veteran stated that, during service in Germany, "the temperatures were 45 degrees below zero with no wind chill factor figured in." The Veteran stated that he could not feel his feet, toes, or fingers for most of that time. The Veteran stated that, upon returning to the United States, he saw "several [private] doctors," who were either no longer practicing or deceased, to treat his arthritis. 

In a November 2009 written statement, the Veteran's ex-wife wrote that she started dating the Veteran in 1972, "not long after [he] was discharged ..." from service. She stated that while they "were dating, and married," the Veteran had arthritis. 

In an April 2011 VA medical examination report, the Veteran stated that he had "painful knees caused by working in cold winters in Germany." When asked about the date of onset for his knee pain, the Veteran indicated that it began in the 1990s. After an examination and a review of X-rays, the VA examiner diagnosed mild degenerative findings of the knees. 

As the Veteran was also reporting to have experienced a cold injury to the left foot during service, the VA examiner performed a left foot X-ray. Having done so, the VA examiner noted finding a possible old fifth toe fracture, prominent spurs, and a small osteophyte, but "no findings suggest[ing] sequelae of cold injury." 

Having reviewed the evidence, the VA examiner opined that the Veteran's diagnosed knee disorders were less likely than not related to service. In explaining this opinion, the examiner noted finding no documentation of cold injuries to the Veteran's hands or feet that would require treatment if overexposure to cold had caused a frostbite injury, and no report of treatment for hypothermia related to cold temperature exposure. Moreover, the VA examiner noted that the medical literature on the subject did not support the theory that living and working in cold conditions would cause arthritis. 

In a November 2011 statement, the Veteran stated that he went to a private doctor, now deceased, shortly after his 1969 discharge. The Veteran stated that the doctor "took blood and when it came back along with X-rays informed me that I had arthritis." The Veteran further indicated that the doctor told him that he "may have gotten [arthritis] from the cold weather that I had been exposed to for so long." The Veteran stated that he never sought treatment at VA facilities until he lost his job and no longer had insurance. The Veteran stated that this was why he did not have any medical records indicating treatment for years after his discharge. 

At the July 2013 Videoconference hearing, the Veteran stated that he had visited three doctors shortly after his discharge in 1969 and that all three doctors had diagnosed him as having arthritis. When asked what specific areas of his body the doctors treated for arthritis, the Veteran stated his arms. In describing his arm problems, the Veteran stated that he was having difficulty throwing a ball due to arm pain. 

The Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection.

The Board finds that the Veteran did not experience chronic bilateral knee arthritis symptomatology during service. The service treatment records contain no notation indicating treatment or diagnosis for knee disorder symptomatology during service. In the January 1969 service medical examination report, provided prior to discharge, the service examiner reported that the Veteran's lower extremities were normal. 

In an October 2009 written statement, the Veteran reported that the examination provided to him at discharge was "poor" and that he was just given a paper to sign. The Board notes that the Veteran was not provided with a service examination immediately prior to his April 1969 discharge. Instead, the Veteran was given a form, called a statement of his medical condition, to fill out and sign a week prior to his discharge. On this statement, the Veteran affirmed that there had been no change in his medical condition since the January 1969 service discharge medical examination. As for the January 1969 service discharge medical examination itself, "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties." Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)). The January 1969 service examination report appears complete on its face, showing the results of a physical examination. The Veteran has not made any statements indicating that the examiner made any specific errors in examining his knees or even erred in finding that they were normal. Moreover, the examiner's findings are in keeping with the Veteran's contemporaneous report of his medical history in which he specifically denied experiencing any knee disorder symptomatology. Therefore, the Veteran's statements suggesting that the January 1969 service medical examination report's findings were incorrect, because the exam was performed "poorly," are insufficient to overcome the presumption of regularity. See id.; see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence). 

The Veteran has made statements indicating that he did not seek in-service medical treatment for an arthritis disorder, as well as other disorders, because he believed that there would have been repercussions for seeking treatment. Yet, the service treatment records denote treatment for various ailments during service, to include a muscle strain and stomach problems. Therefore, the Veteran's statements, suggesting that he avoided seeking treatment for disorders during service, are inconsistent with the service treatment records indicating such treatment. Moreover, in the January 1969 report of his own medical history, the Veteran specifically denied experiencing a knee ailment or arthritic pain. Also, in the April 2011 VA medical examination report, the Veteran, when asked about the onset of his bilateral knee disorder, indicated that he first started feeling symptoms in the 1990s, more than two decades after his service discharge. Therefore, the Veteran's statements, suggesting that he did not seek treatment for in-service knee arthritis symptomatology due to fear of repercussions, lack credibility as they are inconsistent with the other evidence of record, to include the Veteran's own statements. See Caluza, 7 Vet. App. at 510-511 (holding that credibility can be generally evaluated by a showing of inconsistent statements, the facial plausibility of the testimony, and the consistency of the testimony). Therefore, the evidence weighs against a finding of chronic knee disorder symptomatology during service. 

The Board finds that the Veteran did not experience continuous bilateral knee arthritis symptomatology after service. The post-service treatment records do not contain any notation indicating diagnosis or treatment for bilateral knee arthritis symptomatology until decades after service. In the April 2011 VA medical examination report, the Veteran, when asked about the onset of his bilateral knee disorder, indicated that he first started feeling symptoms in the 1990s, more than two decades after his service discharge. Therefore, the evidence weighs against a finding of bilateral knee arthritis symptomatology after discharge from service. 

The Board finds that the Veteran did not experience bilateral knee arthritis symptomatology manifested to a compensable level within one year of discharge from service. The treatment records on file contain no notation indicating diagnosis or treatment for bilateral knee arthritis within one year of the Veteran's discharge. In several statements, the Veteran reported seeking treatment from three doctors within a year of his discharge from service for arthritis symptomatology. The Veteran stated that he was unable to procure any records regarding this treatment as they had been destroyed. Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The Veteran did not specifically state either through his statements or testimony that these doctors ever reported finding arthritis in his knees. At the July 2013 Videoconference hearing, when asked the specific area in which these doctors had noticed arthritis, the Veteran stated "his arms." Therefore, the evidence weighs against a finding of bilateral knee arthritis symptomatology manifested to a compensable level within one year of discharge from service.

Finally, the Board finds that the Veteran's current bilateral knee arthritis is not related to service or any incident of service. In the April 2011 VA medical examination report, the VA examiner specifically noted that the Veteran claimed that his bilateral knee arthritis, which was not noticeable until the 1990s, was related to in-service exposure to cold weather. Having reported interviewing the Veteran, performing a thorough physical examination, and reviewing the evidence, to include X-ray reports, the VA examiner diagnosed minimal degenerative changes of the bilateral knees and stated that the disorder was less likely than not related to service. Noting the Veteran's contention that the disorder was caused by exposure to cold weather over four decades prior to the examination, the examiner noted finding no documentation or current evidence indicating a service-related cold weather injury. Moreover, the VA examiner noted that the medical literature on the subject did not support the theory that living and working in cold conditions would cause arthritis. As the VA examiner's well-reasoned opinion was written after a review of the claims file, an interview with the Veteran, and a physical examination, and was based on all evidence of record, it has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

In a November 2011 written statement, the Veteran indicated being told by a doctor soon after his discharge in 1969 that his arthritis "may" have been related to in-service cold weather exposure. The Board again notes that the record does not indicate that the doctor was offering an opinion regarding the claimed arthritis of the knees as the Veteran recalls that he was diagnosed only with arthritis of the arms at the time. Moreover, even if the doctor's opinion as remembered by the Veteran were to be taken at face value, it would not be probative in this manner as it was based upon speculation. See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence, which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). By contrast, the April 2011 VA examiner's opinion specifically addresses the etiology of the Veteran's knee disorder. In addressing whether in-service cold weather exposure could have caused the Veteran's right knee arthritis, the examiner specifically noted that the record contained no evidence suggesting that the Veteran experienced a specific cold-related injury during service, to include frostbite or hypothermia. Having done so, the VA examiner specifically noted that the current medical scholarship and his own medical knowledge indicated that simply living and working in a cold weather area would not cause arthritis. Based on its specific relation to the claimed condition, its detail, and its reliance on current medical knowledge, the Board finds that the April 2011 VA examiner's opinion has much greater probative value than the 1969 doctor's opinion as remembered by the Veteran. See Prejean, 13 Vet. App. at 448.

Based on the above, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for arthritis of the bilateral knees and the claim must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.

Arthritis of the Right Hip

Reviewing the service treatment records, in an October 1979 service enlistment medical examination report, the service examiner reported that the Veteran's spine and other musculoskeletal systems, and lower extremities were normal. In a contemporaneous report of his medical history, the Veteran indicated that he had not experienced arthritis, rheumatism, or any other symptomatology that might be related to arthritis.

In a September 1968 service treatment record, the Veteran reported experiencing a sudden onset of low back pain while lifting a heavy weight the previous night. Upon examination, the service examiner noted tenderness over the right sacroiliac joint. The service examiner diagnosed a strain and prescribed massage therapy.

Subsequent service treatment records contain no report of treatment or diagnosis for any right hip disorder symptomatology. In a January 1969 service discharge medical examination report, the service examiner reported that the Veteran's spine and other musculoskeletal systems, and lower extremities were normal. In a contemporaneous report of his medical history, the Veteran indicated that he had not experienced arthritis or rheumatism or any other symptomatology that might be related to arthritis. In an April 1969 statement of his medical condition, written a week prior to his discharge, the Veteran stated that there had been no change in his medical condition since the January 1969 service discharge medical examination.

Reviewing the post-service evidence, in a February 2009 VA X-ray report, a VA examiner noted mild osteoarthritis of the right hip.

As detailed previously, the Veteran submitted many written statements indicating his belief that his arthritic disorders were related to in-service exposure to cold weather during a three-year tour of duty in Germany. The Veteran stated that he did not seek treatment for any in-service arthritic symptomatology because he believed that he would be subjected to punishment if he sought treatment. The Veteran also reported seeking treatment from three doctors upon his return from service who each diagnosed arthritis. He also contended that one of these doctors told him that his arthritis may have been caused by in-service cold weather exposure. 

In an April 2011 VA medical examination report, the Veteran stated that he had a "painful right hip caused by working in cold weather in Germany." When asked about the date of onset for his pain, the Veteran indicated that it began in 2009. After an examination and a review of X-rays, the VA examiner diagnosed mild osteoarthritis of the right hip.

Having reviewed the evidence, the VA examiner opined that the Veteran's diagnosed right hip disorder was less likely than not related to service. In explaining this opinion, the examiner noted finding no past or current evidence suggesting an in-service cold injury. Moreover, the VA examiner noted that the medical literature on the subject did not support the theory that living and working in cold conditions would cause arthritis. 

At the July 2013 Videoconference hearing, the Veteran stated that he visited three doctors shortly after his discharge in 1969 and that all three had diagnosed arthritis. When asked what specific areas of his body the doctors treated for arthritis, the Veteran stated his arms. In describing his arm problems, the Veteran stated that he was having difficulty in 1969 throwing a ball due to arm pain. 

The Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection.

The Board finds that the Veteran did not experience chronic right hip disorder symptomatology during service. In the September 1968 service treatment record, a service examiner noted finding tenderness at the right sacroiliac joint. Although such symptomatology is sometimes associated with a hip disorder, the service examiner diagnosed a low back strain after examination. The record indicates that the right sacroiliac joint pain was acute and transitory, rather than chronic, as subsequent service treatment records contain no notation indicating treatment or diagnosis for any potential hip disorder symptomatology during service. 

In a January 1969 report of his medical history, the Veteran specifically denied experiencing any hip disorder or arthritis symptomatology. In the January 1969 service medical examination report, provided prior to discharge, the service examiner reported that the Veteran's spine, musculoskeletal system, and lower extremities were normal. Although the Veteran suggested that the examination was "poor," he did not indicate how the examination of the right hip or the examiner's findings were insufficient. For the reasons stated above, the Board finds that the Veteran has not provided sufficient evidence to overcome the presumption that the service examiner provided an adequate examination. Ashley, 2 Vet. App. at 308; see also Madden, 125 F.3d at 1481. 

The Veteran has made several statements indicating that he did not seek medical treatment for an arthritis disorder during service because he believed that there would have been repercussions for seeking treatment. Yet, the service treatment records denote treatment for various ailments during service, to include the September 1968 treatment for right sacroiliac joint pain. Therefore, the Veteran's statements, suggesting that he avoided seeking treatment for disorders during service, are inconsistent with the service treatment records indicating such treatment. Moreover, in the January 1969 report of his own medical history, the Veteran specifically denied experiencing any arthritic pain. Also, in the April 2011 VA medical examination report, the Veteran, when asked about the onset of his bilateral knee disorder, indicated that he first started feeling symptoms in 2009, approximately four decades after his service discharge. Therefore, the Veteran's statements, suggesting that he did not seek treatment for in-service hip arthritis symptomatology due to fear of repercussions, lack credibility as they are inconsistent with the other evidence of record, to include the Veteran's own statements. See Caluza, at 510-511. Therefore, the Board finds that the Veteran did not experience chronic in-service right hip arthritis symptomatology. 

The Board finds that the Veteran did not experience continuous right hip arthritis symptomatology after service. The post-service treatment evidence does not contain any notation indicating a diagnosis or treatment for right hip arthritis symptomatology until decades after service. In the April 2011 VA medical examination report, the Veteran, when asked about the onset of his right hip arthritis, indicated that he first started feeling symptoms in 2009, more than four decades after his service discharge. Therefore, the evidence weighs against a finding of continuous right hip disorder symptomatology after discharge from service. 

The Board finds that the Veteran did not experience right hip arthritis symptomatology manifested to a compensable level within one year of discharge from service. The treatment records on file contain no notation indicating diagnosis or treatment for right hip arthritis within one year of the Veteran's discharge. In several statements, the Veteran reported seeking treatment from three doctors within a year of his discharge from service for arthritis symptomatology. The Veteran did not specifically state through his statements or testimony that these doctors ever reported finding arthritis in his right hip. At the July 2013 Videoconference hearing, when specifically asked the specific area in which these doctors had noticed arthritis, the Veteran stated "his arms." Therefore, the evidence weighs against a finding of right hip arthritis symptomatology manifested to a compensable level within one year of discharge from service.

Finally, the Board finds that the Veteran's current right hip arthritis is not related to service or any incident of service. In the April 2011 VA medical examination report, the VA examiner specifically noted that the Veteran claimed that his right hip arthritis, which was not noticeable until 2009, was related to in-service exposure to cold weather. Having reported interviewing the Veteran, performing a thorough physical examination, and reviewing the file, to include X-ray reports, the VA examiner diagnosed osteoarthritis of the right hip and stated that the disorder was less likely than not related to service. Noting the Veteran's contention that the disorder was caused by exposure to cold weather over four decades prior to the examination, the examiner noted finding no documentation of any cold weather injury during the Veteran's service. Moreover, the VA examiner noted that the medical literature on the subject did not support the theory that living and working in cold conditions would cause arthritis. As the VA examiner's well-reasoned opinion was written after a review of the claims file, an interview with the Veteran, and a physical examination, and was based on all evidence of record, it has great probative value in this matter. See Prejean, at 448.

In a November 2011 written statement, the Veteran indicated being told by a doctor soon after his discharge in 1969 that his arthritis "may" have been related to in-service cold weather exposure. The evidence does not suggest that the doctor was offering an opinion regarding the claimed arthritis of the knees as the Veteran recalls that he was diagnosed only with arthritis of the arms at the time. Moreover, even if the doctor's opinion as remembered by the Veteran were to be taken at face value, it would not be probative in this manner as it was based upon speculation. See Stegman, 3 Vet. App. at 230; Tirpak, at 611. By contrast, the April 2011 VA examiner's opinion specifically addresses the etiology of the Veteran's right hip disorder. In addressing whether in-service cold weather exposure could have caused the Veteran's arthritis, the examiner specifically noted that the record contained no evidence suggesting that the Veteran experienced a specific cold-related injury during service, to include frostbite or hypothermia. Having done so, the VA examiner specifically noted that the current medical scholarship and his own medical knowledge indicated that simply living and working in a cold weather area would not cause arthritis. Based on its specific relation to the claimed condition, its detail, and its reliance on current medical knowledge, the Board finds that the April 2011 VA examiner's opinion has much greater probative value than the 1969 doctor's opinion as remembered by the Veteran. See Prejean, at 448.

Based on the above, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for arthritis of the right hip and the claim must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, at 55-56.

Lumbar Spine Arthritis

The Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for lumbar spine arthritis.

Reviewing the service treatment records, in a March 1965 service enlistment medical examination report, the service examiner reported that the Veteran's spine and other musculoskeletal systems were normal. In a contemporaneous report of his medical history, the Veteran indicated that he had not experienced recurrent back pain, arthritis or rheumatism, or any other symptomatology that might be related to arthritis.

In a March 1967 service treatment record, a service examiner reported that the Veteran had been injured in an automobile accident, resulting in a fracture of the left clavicle and contusions of the lumbar spine region. Subsequent March 1967 service treatment records written over the following week indicate treatment for symptoms of low back pain. In a subsequent service treatment record, written at the time of the Veteran's discharge from the hospital two weeks after the accident, a service examiner wrote that the Veteran experienced "some muscle spasm of the lumbar spine without motor or sensory deficit in the lower extremities." The examiner diagnosed a contusion of the lumbar spine region.

In a September 1968 service treatment record, the Veteran reported experiencing a sudden onset of low back pain while lifting a heavy weight the previous night. Upon examination, the service examiner noted tenderness over the right sacroiliac joint. The service examiner diagnosed a strain and prescribed massage therapy.

The remaining service treatment records, indicating treatment over the Veteran's entire period of service, contain no report of treatment or diagnosis for any symptomatology commonly related to lumbar spine arthritis. In a January 1969 service discharge medical examination report, the service examiner reported that the Veteran's spine and other musculoskeletal systems were normal. In a contemporaneous report of his medical history, the Veteran indicated that he had not experienced recurrent back pain, arthritis or rheumatism, or any other symptomatology that might be related to arthritis. In an April 1969 statement of his medical condition, written a week prior to his discharge, the Veteran stated that there had been no change in his medical condition since the January 1969 service discharge medical examination.

Reviewing the post-service evidence, in an August 2002 VA X-ray report, a VA examiner noted that the Veteran was experiencing degenerative changes in the lumbar spine.

As detailed previously, the Veteran submitted many written statements indicating his belief that his arthritic disorders were related to in-service exposure to cold weather during a three-year tour in Germany. The Veteran stated that he did not seek treatment for any in-service arthritic symptomatology because he believed that he would be subjected to punishment if he did seek treatment. The Veteran also reported seeking treatment from three doctors upon his return from service who each diagnosed with having arthritis. He also contended that one of these doctors told him that his arthritis may have been caused by in-service cold weather exposure. 

In an April 2011 VA medical examination report, the Veteran reported experiencing low back pain for years with worsening of the condition in the late 1960s. The Veteran stated that his back had "always hurt." The Veteran indicated that he played sports during high school without experiencing any severe injuries, and had continued to play sports such as softball after service. The Veteran indicated that his "lower back began to hurt in 2002." After an examination and a review of X-rays, the VA examiner diagnosed degenerative disc disease at L5-S1 and moderate spondylosis of the lumbar spine, unchanged since February 2009. 

In reviewing the record, the VA examiner noted the service treatment records indicating treatment for low back pain after a 1967 automobile accident and a low back strain in 1968. Having reviewed the evidence, the VA examiner opined that the Veteran's diagnosed lumbar spine disability was less likely than not related to service. In explaining this opinion, the examiner noted that the Veteran report experiencing back pain both after the 1967 accident and in 1968. Yet, in January 1969, on his report of his own medical history, the Veteran stated that he had not experienced recurrent back pain. The VA examiner noted that the record contained no post-service record of treatment for back pain until 31 years after the Veteran's discharge from service. The VA examiner noted the Veteran's contentions, indicating that he developed arthritis due to in-service exposure to cold weather. The VA examiner wrote that the medical literature on the subject did not support the theory that living and working in cold conditions would cause arthritis. 

The Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection.

The Board finds that the Veteran experienced acute and transitory instances of low back disorder symptomatology during service; however, the Veteran did not experience chronic lumbar spine arthritis symptomatology during service. March 1967 service treatment records indicate that the Veteran was treated over the course of two weeks for low back pain after a motor vehicle accident. The service treatment records contain a single subsequent notation indicating treatment for a low back strain over a year after the March 1967 accident. The service treatment records contain no notation indicating diagnosis of lumbar spine arthritis in service. Moreover, the service treatment records contain no notation indicating treatment outside of that previously mentioned for any low back disorder and, in his January 1967 report of his medical history, the Veteran specifically denied experiencing recurrent back pain or other arthritis symptomatology.  

The Veteran's post-service statements regarding his in-service low back symptomatology are contradictory. In the April 2011 VA medical examination report, the Veteran stated that he had always had back pain, presumably both before and during service, and that the pain had "worsened" in the late 1960s, presumably while he was in service. The record contains no other lay or medical evidence suggesting that the presence of a low back disorder preexisting service and, in the March 1965 service enlistment medical examination report, the service examiner noted that the Veteran's spine and musculoskeletal systems were normal. As the record does not contain clear and unmistakable evidence indicating that the Veteran had a preexisting low back disorder upon service entrance, the Veteran's low back, to include the lumbar spine, is presumed to have been normal prior to his service entrance. See 38 U.S.C.A. § 1111 (West 2002) (indicating that, when no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

As noted above, the service treatment records contain only two reports of acute and transitory low back pain during service and no reports of diagnosed lumbar spine arthritis. Although the Veteran told the April 2011 VA examiner that his low back had "always hurt," even before service, in the January 1969 report of his medical history, the Veteran specifically denied experiencing recurrent back pain. In the April 2011 VA medical examination report, the Veteran also stated that his low back pain did not begin until 2002. Therefore, the Veteran's statements, suggesting that he experienced chronic low back pain either prior to service or during service, lack credibility as they are inconsistent with the other evidence of record, to include the Veteran's own statements. See Caluza, at 510-511. Therefore, the evidence weighs against a finding of chronic lumbar spine arthritis symptomatology during service. 

The Board finds that the Veteran did not experience continuous lumbar spine arthritis symptomatology after discharge from service. The post-service treatment evidence does not contain any notation indicating diagnosis or treatment for lumbar spine arthritis symptomatology until August 2002. In the April 2011 VA medical examination report, the Veteran reported experiencing low back pain prior to service which worsened during service and, presumably, continued after service. Yet, in the same report, the Veteran stated that he first experienced low back pain in 2002. The Board finds that the Veteran's statements, suggesting that he experienced low back pain prior to 2002 are so inconsistent with the other evidence of record that they lack credibility. See id. Therefore, the evidence weighs against a finding of continuous lumbar spine arthritis symptomatology since discharge from service. 

The Board finds that the Veteran did not experience lumbar spine arthritis symptomatology manifested to a compensable level within one year of discharge from service. In several statements, the Veteran reported seeking treatment from three doctors within a year of his discharge from service for arthritis symptomatology. The Veteran did not specifically state through his statements or testimony that these doctors ever reported finding arthritis in his lumbar spine. At the July 2013 Videoconference hearing, when specifically asked the specific area in which these doctors had noticed arthritis, the Veteran stated "his arms." Therefore, the evidence weighs against a finding of lumbar spine arthritis symptomatology manifested to a compensable level within one year of discharge from service.

Finally, the Board finds that the Veteran's current lumbar spine arthritis is not related to service or any incident of service. In the April 2011 VA medical examination report, the VA examiner specifically noted that the Veteran claimed that his arthritis was related to in-service exposure to cold weather, but also noted the Veteran's contradictory reports regarding the date of onset for low back pain. Having reported interviewing the Veteran, performing a thorough physical examination, and reviewing the file, to include X-ray reports, the VA examiner diagnosed degenerative disc disease of the lumbar spine and spondylosis of the lumbar spine, and stated that the disorders were less likely than not related to service. The examiner noted that the service treatment records indicated two separate instances of treatment for back pain, in 1967 and 1968. The VA examiner also noted that, in January 1969, on his report of his own medical history, the Veteran indicated that he had never experienced any recurring back pain or other back condition symptomatology. The VA examiner noted that the record contained no post-service record of treatment for back pain until 31 years after the Veteran's discharge from service. The VA examiner also noted that the medical literature on the subject did not support the theory that living and working in cold conditions would cause arthritis. As the VA examiner's well-reasoned opinion was written after a review of the claims file, an interview with the Veteran, and a physical examination, and was based on all evidence of record, it has great probative value in this matter. See Prejean, at 448.

In a November 2011 written statement, the Veteran indicated being told by a doctor soon after his discharge in 1969 that his arthritis "may" have been related to in-service cold weather exposure. The evidence does not suggest that the doctor was offering an opinion regarding the claimed arthritis of lumbar spine as the Veteran recalls that he was diagnosed only with arthritis of the arms at the time. Moreover, even if the doctor's opinion as remembered by the Veteran were to be taken at face value, it would not be probative in this manner as it was based upon speculation. See Stegman, 3 Vet. App. at 230; Tirpak, at 611. By contrast, the April 2011 VA examiner's opinion specifically addresses the etiology of the Veteran's lumbar spine disorder. Based on its specific relation to the claimed condition, its detail, and its reliance on current medical knowledge, the Board finds that the April 2011 VA examiner's opinion has much greater probative value than the 1969 doctor's opinion as remembered by the Veteran. See Prejean, at 448.

Based on the above, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for arthritis of the lumbar spine and the claim must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, at 1364; Gilbert, at 55-56.

Stomach Disorder

The Veteran essentially contends that he developed a stomach disorder during service, manifested by pain. The Veteran has reported having to eat a restricted diet and take over-the-counter medication to treat the disorder since service. The Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection.

The service treatment records indicate that the Veteran sought treatment for a "nervous stomach" and a burning sensation in the stomach in November and December 1967. In a December 1967 upper GI series report, a service examiner noted finding no abnormality. 

In a January 1969 service medical discharge examination report, the service examiner reported that the Veteran's abdomen and viscera were normal. In a contemporaneous report of his medical history, the Veteran indicated that he had not experienced frequent indigestion or any other symptomatology suggestive of a stomach disorder. In an April 1969 statement of his medical condition, written a week prior to his discharge, the Veteran stated that there had been no change in his medical condition since the January 1969 service discharge medical examination.

Post-service treatment records contain no notation indicating treatment or diagnosis for a stomach disorder. In an August 2009 VA medical examination report, the Veteran indicated that he used over-the-counter medication, such as Maalox and Tums, to treat stomach disorder symptomatology. Yet, the Veteran denied having been diagnosed as having a stomach disorder. When questioned, the Veteran reported having daily nausea and belching, but denied experiencing gastric pain, vomiting, diarrhea, hematemesis, melena, distention, or any other gastrointestinal disorder symptomatology. Upon examination, the VA examiner noted no abnormalities of the abdomen, to include tenderness. After examination, the VA examiner stated that the Veteran had "no specific symptoms to suggest any underlying gastrointestinal disease or diagnosable condition."

The Board understands that the Veteran experienced stomach difficulties during service. However, the post-service evidence, spanning over 40 years, does not contain a diagnosis for any stomach disorder. The August 2009 VA examiner, having interviewed the Veteran, reviewed the claims file, and performed an examination, determined that the Veteran did not have a current stomach disorder. Although the Board understands that the Veteran believes that he has a stomach disorder and that this disorder is related to service, he, as a layperson, does not have the requisite competence to provide an opinion on the presence or etiology of a diagnosis. As the probative evidence, specifically the August 2009 VA medical examination report, indicates that the Veteran does not have a stomach disorder, service connection for such is precluded. See e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

Based on the above, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a stomach disorder and the claim must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, at 1364; Gilbert, at 55-56.

Pulmonary Disorder

The Veteran essentially contends that he developed a pulmonary disorder, characterized by shortness of breath, due to exposure to asbestos during service. The Board finds that the preponderance of evidence weighs against the Veteran's claim.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases. However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims. See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos-Related Diseases (May 11, 1988). The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1"). Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005. See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for a claim for service connection for an asbestos-related disorder under these administrative protocols using the specified criteria. Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease. The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor. M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and uro-genital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis). Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others, including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings. The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 
9a-f.

The service treatment records contain no report of treatment or diagnosis for any symptomatology commonly related to a pulmonary disorder. In a January 1969 service discharge medical examination report, the service examiner reported that the Veteran's lungs and chest were normal. In a contemporaneous report of his medical history, the Veteran indicated that he had not experienced asthma, shortness of breath, chronic cough, or any other symptomatology suggestive of a pulmonary disorder. In an April 1969 statement of his medical condition, written a week prior to his discharge, the Veteran stated that there had been no change in his medical condition since the January 1969 service discharge medical examination.

Post-service treatment records contain no notation indicating any breathing problems until treatment for sleep apnea in 2009. 

In a November 2011 statement, the Veteran's wife, who started dating him approximately three years after his discharge from service, stated that the Veteran had "breathing problems," but did not indicate an onset date for the problems. She reported believing that his breathing problems were related to the barracks he lived in during service in Germany. 

In many statements, the Veteran reported living in military barracks in Germany that had been used in both World War I and II. The Veteran stated that the barracks had asbestos in the ceilings, walls, and heating systems. The Veteran stated that he had experienced breathing problems since service, stating that he "had to breathe out of both my mouth and nose." The Veteran stated that he did not seek treatment for this disorder during service because he was afraid of repercussions if he went to sick call. 

In an April 2011 VA medical examination report, the Veteran stated that he had smoked until he first had children in 1980 when he was 34-years-old. The Veteran reported experiencing shortness of breath upon exertion that he believed was caused by "living in German buildings with asbestos on pipes" rather than his smoking. The Veteran reported experiencing dyspnea, night sweats, and sleep apnea, but denied experiencing any coughing, wheezing, non-anginal chest pain, asthma, or other pulmonary disorder symptomatology. After testing, to include PFT function testing and a chest X-ray, the VA examiner diagnosed mild COPD. 

Having reviewed the evidence, the VA examiner opined that the Veteran's diagnosed pulmonary disorder was less likely than not related to service. In explaining this opinion, the examiner noted that the Veteran had clearly indicated his belief that his shortness of breath upon exertion was a symptom of asbestosis caused by living "in barracks with asbestos insulation on pipes" and not "his previous smoking abuse." The VA examiner noted that, during the interview, the Veteran indicated that he was "never ... asked to remove any asbestos" and no one else was working on the pipes while he lived in the barracks. The VA examiner noted that the record of evidence, including X-rays taken specifically for the examination, contained no X-ray findings or lung biopsies consistent with asbestosis. From this evidence, the VA examiner found that the Veterans mild COPD was most likely as not caused by his previous smoking abuse. As the VA examiner's well-reasoned opinion was written after a review of the claims file, an interview with the Veteran, and a physical examination, and was based on all evidence of record, the Board finds that it has great probative value in this matter. See Prejean, at 448. 

The Board notes that the Veteran suggested that he experienced in-service breathing problems for which he did not seek treatment. The Board again notes that such statements lack credibility as they are inconsistent with the service treatment records, denoting treatment for various disorders; the January 1969 service medical examination report, indicating that the Veteran's lungs and chest were normal; the Veteran's January 1969 report of his medical history, specifically denying having ever experienced any symptomatology associated with a pulmonary disorder; and the April 1969 statement of his medical condition, in which the Veteran stated that his condition had not changed since the January 1969 service medical examination. Therefore, the Board finds that the Veteran's suggestions of in-service pulmonary disorder symptomatology lack credibility. See Caluza, at 510-511.

In a November 2011 statement, the Veteran reported having breathing problems since service. Yet, the post-service treatment records contain no notation indicating treatment for any breathing disorders until decades after service. The Veteran has adamantly stated that he went to see three medical examiners after his discharge from service, but never reported asking these doctors about any breathing difficulties. In fact, the Veteran has not reported seeing doctors for any breathing difficulties prior to approximately 2009. Assuming that the Veteran experienced breathing difficulties prior to 2009, the only medical opinion on file indicates that the difficulties were caused by COPD related to the Veteran's smoking. The Board notes that a Veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service if it resulted from injury or disease attributable to the use of tobacco products by a Veteran, even if the products were used during active service. 38 U.S.C.A. § 1103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.300 (2014).

The Board understands that the Veteran believes that he experienced in-service exposure to asbestos, even though he also acknowledges that he never handled asbestos himself or saw anyone else handling the substance. However, even if the Veteran had been exposed, his in-service asbestos exposure, alone, would not be dispositive. To support a claim of service connection, the evidence must show that the exposure resulted in a disability, verified by radiographic evidence of parenchymal lung disease. As explained by the April 2011 examiner, the probative evidence of record contains no X-ray findings indicating the presence of asbestosis. Therefore, the Board finds that the probative evidence, to include the April 2011 VA examiner's opinion, indicates that the Veteran's lung disorder was not related to service. 

Based on the above, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a pulmonary disorder and the claim must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, at 1364; Gilbert, at 55-56.

Service Connection for Sleep Apnea

The Veteran essentially contends that he developed sleep apnea due to in-service asbestos exposure. The Board finds that the preponderance of evidence weighs against the Veteran's claim.

The service treatment records contain no report of treatment or diagnosis for any symptomatology commonly related to sleep apnea. In a January 1969 service discharge medical examination report, the service examiner reported that the Veteran's lungs, chest, and throat were normal. In a contemporaneous report of his medical history, the Veteran indicated that he had not experienced shortness of breath or any other symptomatology suggestive of a sleep apnea. In an April 1969 statement of his medical condition, written a week prior to his discharge, the Veteran stated that there had been no change in his medical condition since the January 1969 service discharge medical examination.

In an August 2008 VA treatment record, the Veteran reported experiencing fatigue. In a September 2008 VA treatment record, a VA examiner, having conducted a sleep study, diagnosed, in pertinent part, both moderate obstructive sleep apnea and obesity.

As discussed above, the Veteran has made several statements indicating his belief that his sleep apnea disorder is related to in-service exposure to asbestos. The Veteran stated that he was never tested for asbestos exposure during service and thinks that he should have been. The Veteran indicated that he did not attend sick call for fear of negative repercussions. The Veteran has stated that he has experienced sleep disorders since service. The Veteran also claimed to snore at an excessively loud volume, presumably since service. 

In an April 2011 VA medical examination report, the Veteran stated that he experienced onset of sleep apnea symptomatology "after service." The Veteran stated that he had been diagnosed with sleep apnea in 2008 after a period of weight gain. The Veteran indicated his belief that his sleep apnea was caused by "living in German buildings with asbestos on pipes." The Veteran reported experiencing dyspnea, night sweats, snoring, and sleep apnea, but denied experiencing any coughing, wheezing, non-anginal chest pain, asthma, or other pulmonary disorder symptomatology. After an examination and a review of the evidence, to include the September 2008 VA sleep study, the VA examiner diagnosed "obstructive sleep apnea as likely as not caused by obesity and unrelated to mild COPD."

Having reviewed the evidence, the VA examiner opined that the Veteran's diagnosed sleep apnea was less likely than not related to service. In explaining this opinion, the examiner noted that the Veteran had clearly indicated his belief that his sleep apnea was related to asbestosis caused by living "in barracks with asbestos insulation on pipes" and not "his previous smoking abuse." The VA examiner noted that, during the interview, the Veteran indicated that he was "never ... asked to remove any asbestos" and no one else was working on the pipes while he lived in the barracks. The VA examiner noted that the record of evidence, including X-rays taken specifically for the examination, contained no X-ray findings or lung biopsies consistent with asbestosis. From the evidence, the VA examiner found that the Veterans sleep apnea was "most likely as not caused by his obesity" rather than exposure to asbestos or his diagnosed mild COPD. As the VA examiner's well-reasoned opinion was written after a review of the claims file, an interview with the Veteran, and a physical examination, and was based on all evidence of record, the Board finds that it has great probative value in this matter. See Prejean, at 448. 

The Board notes that the Veteran suggested that he experienced sleep apnea symptomatology during service for which he did not seek treatment. Of note, the Veteran did not provide any details about when he began experiencing these symptoms during service or what the exact symptoms were. The Board again finds that statements suggesting in-service sleep apnea symptomatology lack credibility as they are inconsistent with the service treatment records, denoting treatment on regular occasions; the January 1969 service medical examination report, indicating that the Veteran's lungs, chest, and throat were normal; the Veteran's January 1969 report of his medical history, specifically denying having ever experienced any symptomatology associated with sleep apnea; and the April 1969 statement of his medical condition, in which the Veteran stated that his condition had not changed since the January 1969 service medical examination. In the April 2011 VA medical examination report, when specifically asked when his symptoms started, the Veteran stated that they started "after service." Therefore, the Board finds that the Veteran's suggestions of in-service sleep apnea symptomatology lack credibility. See Caluza, at 510-511.

In a November 2011 statement, the Veteran reported having sleep problems since service, to include snoring. The Board notes that sleep apnea is defined as "transient periods of cessation of breathing during sleep." Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007). Although the Veteran stated that he experienced "breathing problems" after service, he defined these problems as snoring and "having to breathe out of both my mouth and nose." Neither the Veteran nor his acquaintances who filed statements on his behalf ever indicated that the Veteran stopped breathing while sleeping until decades after service. The post-service treatment records contain no notation indicating treatment or diagnosis for symptoms meeting the definition of sleep apnea until, at the earliest, 2008. 

The Board understands that the Veteran believes that he experienced in-service exposure to asbestos, even though he also acknowledges that he never handled asbestos himself or saw anyone else handling the substance. However, even if the Veteran had been exposed, his in-service asbestos exposure, alone, would not be dispositive. To support a claim of service connection for a breathing disorder related to asbestos exposure, the evidence must show that the exposure resulted in a disability, verified by radiographic evidence of parenchymal lung disease. As explained by the April 2011 examiner, the probative evidence of record contains no X-ray findings indicating the presence of asbestosis. In the September 2008 VA treatment record, diagnosing the Veteran as having sleep apnea, the VA examiner also diagnosed "obesity," suggesting a correlation between the conditions. In the April 2011 VA medical examination report, the VA examiner opined that the Veteran's sleep apnea was more likely related to his diagnosed obesity than to any incident of service, to include asbestos exposure. Therefore, the Board finds that the probative evidence, to include the April 2011 VA examiner's opinion, indicates that the Veteran's sleep apnea was not related to service. 

Based on the above, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for sleep apnea and the claim must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, at 1364; Gilbert, at 55-56.

Joint and Muscle Pain

The Veteran essentially contends that he developed a joint and muscle pain due to exposure to extreme cold weather during service. The Board finds that the preponderance of evidence weighs against the Veteran's claim.

Throughout the pendency of the appeal, the Veteran has stated that he is seeking service connection for "joint and muscle pain" throughout his body. Pain alone, without an underlying malady or condition, is not a disability for which VA disability compensation can be paid. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd, Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001). The Veteran has never indicated clearly the nature of any joint and muscle disorder, other than arthritis, for which he is seeking service connection.

In fairness to the Veteran, the Board has reviewed the Veteran's submissions to determine if there was any non-arthritic joint and muscle disorder properly identified by the Veteran for which service connection could be granted. In a September 2010 statement, the Veteran reported believing that he developed "tinnitus" due to exposure to cold temperatures during service. In a November 2011 statement, the Veteran reported having experienced pain in his arm while playing softball soon after his discharge from service. The Veteran stated that he went to a doctor who told him that he had "tinnitus" in his arm. Tinnitus is a medical condition characterized by a ringing or buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995). Therefore, the Board assumes that the Veteran was mistaken in recalling what the doctor told him. 

Yet, in a November 2009 statements submitted on the Veteran's behalf, the Veteran's ex-wife and longtime friend both stated that the Veteran had experienced "tendonitis," an inflammation of the tendons and of the tendon-muscle attachments which the Veteran believed was related to service. Dorland's Illustrated Medical Dictionary 1904. Considering the Veteran's description of his "tinnitus" symptomatology and the references to "tendonitis" in the submissions made on his behalf, the Board will assume that the Veteran was seeking service connection for joint and muscle pain related to "tendonitis" rather than tinnitus.

The Board has already discussed most of the evidence relating to pains in the Veteran's hips, knees, and low back in earlier sections of this opinion. In those instances, the Veteran has been diagnosed with arthritic disorders of the particular joints, rather than tendonitis, and the Board has found that the arthritic conditions were not caused by service. As for the claimed tendonitis in his arms, in an October 2011 rating decision, the RO granted service connection for an injury to the supraspinatus tendon in the left shoulder. The service and post-service treatment records contain no notation indicating complaint, diagnosis, or treatment for any other possible non-arthritic disorder of the arms or other areas of the body that could be likened to "tendonitis." The Board notes that 2013 VA treatment records indicate treatment for a ganglion cyst of the right wrist, but, in those records, both the examiners and the Veteran indicated that the disorder was of recent etiology and never suggested that it was related to service. Therefore, as the Veteran has not been diagnosed with any tendon disorder other than that for which VA has already granted service connection, service connection for any such disorder is precluded. See e.g., Brammer, 3 Vet. App. at 225 (1992). Moreover, the Board reiterates that "joint and muscle pain" is not a disorder for which service connection can be granted. See Sanchez-Benitez, 13 Vet. App. at 285. 

Based on the above, the Board finds that the weight of the evidence is against the Veteran's claim and the claim must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); Ortiz, at 1364; Gilbert, at 55-56.


ORDER

Service connection for arthritis of the bilateral knees is denied. 

Service connection for arthritis of the right hip is denied.

Service connection for arthritis of the lumbar spine is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for a stomach disorder is denied. 

Service connection for a pulmonary disorder is denied. 

Service connection for sleep apnea is denied. 

Service connection for joint and muscle pain is denied. 


REMAND

Accordingly, the claims for service connection and tinnitus are REMANDED for the following action:

1. Request copies of the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) and, if necessary, all other appropriate alternative sources. Having done so, review the records to determine if they provide additional information regarding the Veteran's attendance and grades at "radio school" from August through December 1965. 

2. After the completion of the above and any reasonable development, to include the provision of a VA audiology examination if found to be necessary, re-adjudicate the respective issues of service connection for bilateral hearing loss and tinnitus. If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


